DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of  3/24/2022.  Currently claims 1, 3-5, 7-9, 11-17, 19-24 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BARD (WO 2010/132837 A1).
Bard discloses a support device (300) comprising a platform (304a, 304b) having an upper surface and a bottom surface, wherein the bottom surface is configured to contact skin of a patient [0053]), wherein at least a portion of the upper surface is configured to support a catheter assembly (308, 310 figure 8); an extension element (312) coupled to the upper surface of the platform, wherein the extension element comprises: a distal end, comprising a first connector (314) configured to couple to the catheter assembly (figure 8); a proximal end, comprising a second connector ([0048] figures 8-11); and a valve (320) disposed between the distal end and the proximal end, wherein the valve is movable between a first position and a second position; and a cannula (311) extending distally from the distal end of the extension element and secured within the extension element, wherein in response to the valve being moved to the first position, a fluid pathway extending through the cannula and the extension element is open and straight, wherein in response to the valve being moved to the second position, the fluid pathway is closed (para [0048]). 
Concerning the “pocket” note space between the two ends of the device between supports.  It is likely that this is meant to be “platform”, and if this is the case applicant is recommended to change the language via an amendment.
Concerning claim 22 and the wedge shape note figure 11 for example and top down perspective showing a wedge shape.
Concerning claim 23 and the groove to support note there region space along the upper surface which the catheter would rest into or upon as in figure 11 again for example.
Concerning claim 24 and the snap feature with arm and protrusion note element near 314 which shown a snap type connection feature that would be and extended arm structure with end protrusion to connect to the catheter complementary section.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-17, 19-20 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783